DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed 02/11/2022. Claims 1, 3-5, 10, 12, 14, 18, and 20 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 02/11/2022, with respect to the rejection(s) of claim(s) 1-2, 4-11, and 13-20 under 35 U.S.C. 103 as being unpatentable over Kim in view of Hicok have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kim and Hicok and further in view of Yang US 2020/0372583 A1 as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 2018/0136655 A1 (hence Kim) in view of Hicok et al US 2019/0265703 A1 (hence Hicok) and Yang US 2020/0372583 A1 (hence Yang).
In re claims 1, 10, and 18, Kim discloses an autonomous driving vehicle including a wireless communication unit configured to receive a location of an external terminal having requested the autonomous driving vehicle; and a processor configured to perform autonomous driving of the autonomous driving vehicle to a first destination corresponding to the location of the external terminal (Abstract) and teaches the following:
receiving a user request for a ride from an autonomous vehicle (AV), wherein the user request specifies a pick-up location associated with a user (Paragraphs 0133-0136); receiving data indicating at least one of a state and a context of the AV while the AV is traveling to the pick-up location (Fig.7, and Paragraph 0044, 0087, 0120-0121); generating, based on the data indicating at least one of a state and a context of the AV, one or more visual indicators that indicate the at least one of the state and the context of the AV (Paragraphs 0152, 0155-0156, and Fig.9, Paragraphs 0139, 0143); presenting, at a display interface, a map depicting one or more visual indicators of the state and context of the AV, (Fig.9 and Paragraphs 0152 and 0156); determining, based on sensor data from one or more sensors associated with the AV, a change in the at least one of the state and the context of the AV, the change occurring while the AV is traveling to the pick-up location (Paragraph 0152 “a location is varying while the vehicle is in route to the destination”); and presenting, at the display interface, one or more updated visual indicators identifying the change in the at least one of the state and the context of the AV (Paragraphs 0152, 0162, and 0168-0170)
However, Kim doesn’t explicitly teach the following:
the one or more visual indicators providing a description of at least one of a condition along a route to the pick-up location detected by the AV while traveling to the pick-up location, a response to the condition that the AV is predicted to perform, and a control function that is being performed or has been performed by the AV while traveling to the pick-up location
wherein the one or more updated visual indicators identify at least one of a status of a turn signal on the AV, a status of a brake light on the AV, a steering wheel rotation measurement of a steering wheel on the AV, and a u-turn operation
Nevertheless, Hicok discloses autonomous and computer-assisted vehicles, and more particularly to autonomous and semi-autonomous shuttles, buses, robo-taxis, ride-sharing and on-demand vehicles (Paragraph 0003) and teaches the following:
the one or more visual indicators providing a description of at least one of a condition along a route to the pick-up location detected by the AV while traveling to the pick-up location, a response to the condition that the AV is predicted to perform, and a control function that is being performed or has been performed by the AV while traveling to the pick-up location (Fig.22, Fig.22A, and Paragraphs 0256-0257)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kim reference with the master display screen that preferably displays a real-time view from the forward camera, as well as shuttle parameters such as speed, destination, ETA, and number of passengers, as taught by the Hicok reference, in order to give all humans a confidence that the autonomous shuttle not only has correctly identified the obstacles, but is taking appropriate action in response to them (Hicok, Paragraph 0256).
Nevertheless, Yang discloses a technology for determining whether a driver intervenes in an autonomous vehicle, and more particularly, relate to a system that may determine whether a driver intervenes based on vehicle data received from an On-
wherein the one or more updated visual indicators identify at least one of a status of a turn signal on the AV, a status of a brake light on the AV, a steering wheel rotation measurement of a steering wheel on the AV, and a u-turn operation (Paragraphs 0039 and 0041)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Kim reference with the feature of displaying vehicle data on a mobile device, as taught by Yang, in order to display vehicle parameters and operation to the user (Paragraph 0046).

In re claims 2, 11, and 19, Hicok teaches the following:
receiving a video feed captured by one or more camera sensors on the AV, the video feed depicting a local scene associated with the AV; and presenting, at the display interface, the video feed depicting the local scene associated with the AV (Fig.22, Fig.22A, and Paragraphs 0256-0257)
In re claims 3, and 12, Hicok teaches the following:
wherein the response to the condition or the control function comprise at least one of reversing, parking, braking, turning, activating a turn signal, activating a brake light, and performing a u-turn, wherein the map presented at the display interface depicts the one or more visual indicators while the AV is traveling to the pick-up location (Fig.22, Fig.22A, and Paragraphs 0256-0257)
In re claims 4 and 13, the combination of Kim and Hicok teaches the following:
wherein the at least one of the state and context of the AV comprises at least one of a temperature in an interior of the AV, an AV battery status, a velocity of the AV, a behavior of the AV, and an environment associated with the AV (Kim, Paragraph 0120)
wherein the condition comprises at least one of traffic, a road closure, a traffic accident, a hazard, a traffic signal, an event in the environment associated with the AV, and an obstacle along a path of the AV (Hicok, Fig.22, Fig.22A, and Paragraphs 0256-0257)
In re claims 5 and 14, Hicok teaches the following:
wherein the one or more visual indicators identify at least one of the temperature in the interior of the AV, the AV battery status, and the behavior of the AV (Fig.22, Fig.22A, and Paragraphs 0256-0257)
In re claims 6 and 15, Hicok teaches the following:
wherein the obstacle along the path of the AV comprises at least one of a stopped vehicle, an animal, a pot hole, a person, emergency personnel, emergency equipment, a construction zone, a street fair, and flooding, wherein the event in the environment associated with the AV comprises at least one of a sporting event, a concert, a traffic signal malfunction, an outdoor event, and a nearby conference, wherein the one or more visual indicators provide a visual representation of at least one of the obstacle along the path of the AV and one or more circumstances associated with the event in the environment (Fig.22, Fig.22A, and Paragraphs 0256-0257)
In re claims 7 and 16, Hicok teaches the following:
wherein the map depicts one or more aspects of the environment associated with the AV, the method further comprising: presenting, at the display interface, an information section providing at least one of a description of one or more aspects of the state and context of the AV, trip information, one or more notifications, and a status of one or more AV controls (Fig.22, Fig.22A, and Paragraphs 0256-0257)
In re claim 8, Kim teaches the following:
wherein the one or more sensors comprise at least one of a camera sensor, a light detection and ranging (LIDAR) sensor, a radar sensor, a global positioning system (GPS) sensor, an accelerometer, a motion detection sensor, a speedometer, a light detector, an audio sensor, a braking sensor, an ultrasonic sensor, a position sensor, a steering angle sensor, a steering wheel rotation sensor, a turn signal sensor, a parking sensor, a gear position sensor, a brake light sensor, an odometer, a proximity sensor, a structured-light three-dimensional scanner, an inertial measurement unit, and a temperature sensor, and wherein the sensor data comprises at least one of an inertial measurement, GPS data, image data, a steering wheel rotation measurement, a measured velocity, a LIDAR point cloud, a radar return measurement, a detected turn signal status, a detected parking status, a detected gear position, a detected brake light status, a proximity measurement, structured-light three-dimensional scanner data, and LIDAR data (Fig.7, #300, and Paragraph 0068)
In re claim 9, the combination of Kim and Hicok teaches the following:
tracking, based on the sensor data from the one or more sensors associated with the AV, the state and context of the AV while the AV is en route to the pick-up location (Kim, Paragraph 0120); and presenting, on the map, at least one updated visual indicator of an updated state and context of the AV, the updated state and context of the AV comprising at least one of an updated location of the AV, an updated behavior of the AV, and one or more conditions in an environment associated with the AV (Fig.22, Fig.22A, and Paragraphs 0256-0257)
In re claim 17, the combination of Kim and Hicok discloses the claimed invention as recited above with respect to claims 8 and 9.
In re claim 20, Hicok teaches the following:
wherein the response to the condition or the control function comprise at least one of reversing, parking, braking, turning, activating a turn signal, activating a brake light (Fig.22, and Paragraphs 0256-0257)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAMI KHATIB/Primary Examiner, Art Unit 3669